Citation Nr: 0026215	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  97-32 784A	)	DATE
	)
	)


THE ISSUES

1.  Whether clear and unmistakable error exists in a March 
30, 1995, Board of Veterans' Appeals decision denying a 
rating in excess of 60 percent for residuals of herniated 
nucleus pulposus of the lumbar spine.

2.  Whether clear and unmistakable error exists in a March 
30, 1995, Board of Veterans' Appeals decision denying a 
rating in excess of 30 percent for residuals of a left 
clavicle fracture.



REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1955 to 
June 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) as an original action on the motion of the veteran 
alleging clear and unmistakable error (CUE) by the Board in a 
March 30, 1995, decision with respect to certain issues 
decided therein.  In that decision, the Board denied 
entitlement to an evaluation greater than 60 percent for 
residuals of herniated nucleus pulposus of the lumbar spine, 
granted a 30 percent evaluation, but no more, for residuals 
of a left clavicle fracture, and denied claims for service 
connection for several disabilities.
 
In a motion received in September 1997, the veteran, through 
his representative, requested reconsideration of the May 1995 
Board decision.  In December 1997, the Senior Deputy Vice 
Chairman of the Board denied the motion for reconsideration.  
In a March 1999 letter, the Board informed the veteran that 
his reconsideration motion had also been considered a request 
for revision of the Board's March 30, 1995, decision on the 
grounds of CUE.  The Board further indicated that final 
regulations regarding CUE in final Board decisions had 
recently been promulgated, and indicated that the Board in 
fact would not now consider his motion for reconsideration to 
be a CUE motion unless he or his representative informed the 
Board otherwise within 60 days.  Thereafter, in a May 2000 
letter, the Board informed the veteran that the March 1999 
letter may have been sent to the wrong address, and advised 
him that he had 60 days in which to indicate whether he 
desired to initiate a CUE motion as described in the earlier 
letter.  Later in May 2000, the veteran responded by 
presenting argument as to why he felt that his service-
connected low back and left shoulder disabilities should have 
been assigned higher evaluations.  In August 2000, the 
veteran's representative made explicit that the veteran was 
advancing a CUE motion with respect to the Board's denial in 
March 1995 of entitlement to a rating greater than 60 percent 
for residuals of herniated nucleus pulposus of the lumbar 
spine and greater than 30 percent for residuals of left 
clavicle fracture.  The veteran has not challenged the 
Board's March 1995 decision to the extent that it denied 
service connection for any disability, and those issues will 
therefore not be considered further.  


FINDINGS OF FACT

1.  In its March 30, 1995, decision, the Board denied 
entitlement to a rating greater than 60 percent for residuals 
of herniated nucleus pulposus of the lumbar spine; in the 
same decision, the Board granted a 30 percent evaluation for 
residuals of a left clavicle fracture but determined that an 
evaluation in excess of 30 percent was not warranted.

2.  With respect to the decision to deny a rating greater 
than 60 percent for residuals of herniated nucleus pulposus 
of the lumbar spine, the veteran has not alleged error in the 
Board decision in terms that explain why the result of that 
decision would have been manifestly different but for the 
alleged error.

3.  With respect to the Board decision that granted a 30 
percent rating, but no more, for residuals of a left clavicle 
fracture, the veteran has not alleged error in the Board 
decision in terms that explain why the result of that 
decision would have been manifestly different but for the 
alleged error. 


CONCLUSIONS OF LAW

1.  The veteran's motion fails to allege, with the requisite 
specificity, a claim of CUE in the March 30, 1995, Board 
decision denying a rating in excess of 60 percent for 
residuals of herniated nucleus pulposus of the lumbar spine.  
38 U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. § 20.1404 
(1999).
 
2.  The veteran's motion fails to allege, with the requisite 
specificity, a claim of CUE in the March 30, 1995, Board 
decision denying a rating in excess of 30 percent for 
residuals of a left clavicle fracture.  38 U.S.C.A. § 7111 
(West Supp. 2000); 38 C.F.R. § 20.1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
codified at 38 C.F.R. §20.1400-1411.  The motion alleging CUE 
in a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement for specific 
allegations.  Motions that fail to comply with these 
requirements shall be denied.  38 C.F.R. § 20.1404(b).

Rule 1403, found at 38 C.F.R. § 20.1403, relates what does 
and what does not constitute CUE, and provides as follows:

(a) General. Clear and unmistakable error 
is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or law, that when called to the attention 
of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.


(b) Record to be reviewed.  (1) Review 
for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.  (2) Special rule for 
Board decisions issued on or after July 
21, 1992.  For a Board decision issued on 
or after July 21, 1992, the record that 
existed when that decision was made 
includes relevant documents possessed by 
VA not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, 
provided that the documents could 
reasonably be expected to be part of the 
record.


(c) Errors that constitute clear and 
unmistakable error. To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.


(d) Examples of situations that are not 
clear and unmistakable error.  (1) 
Changed diagnosis. A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  
(2) Duty to assist. The Secretary's 
failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.


(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

The veteran has argued only that the evidence on file at the 
time of the March 1995 Board decision demonstrated a greater 
degree of impairment than indicated by the assigned ratings 
of 60 percent and 30 percent respectively for his low back 
and left shoulder disabilities.  He states, for example, that 
he knows of other veterans with similar back disabilities who 
are nevertheless considered unemployable, and that his left 
arm is unusable and unbearable.  However, he has made no 
specific allegations to the effect that the correct facts, as 
they were known at the time were not before the Board.  The 
Board notes that the veteran's representative has alleged, in 
pro forma fashion, that either the facts known at the time 
were not before the adjudicator or the law then in effect was 
incorrectly applied, but points out that the representative 
also has made no specific allegations in support of his bald 
assertion.  In addition, to the extent that the veteran may 
be contending that the Board did not give enough weight to 
certain evidence and that the doctrine of reasonable doubt 
was not adequately considered, the Board notes that 
allegations that previous adjudications have improperly 
weighed and evaluated the evidence can never rise to the 
level of clear and unmistakable error.  38 C.F.R. § 
20.1403(d); see Baldwin v. West, 13 Vet. App. 1, 5 (1999); 
see also Damrel v. Brown, 6 Vet. App. 242, 246 (1994).

Because the veteran's motion fails to allege CUE with the 
requisite specificity, there is no requirement that the Board 
address the merits of claim of CUE in the decision regarding 
the rating for the veteran's residuals of herniated nucleus 
pulposus of the lumbar spine and residuals of a left clavicle 
fracture.  38 C.F.R. § 20.1404; see Fugo v. Brown, 6 Vet. 
App. 40,45 (1993).  Accordingly, the motion must be denied 
due to the absence of legal merit.  38 C.F.R. § 20.1404(b); 
see Rivers v. Gober, 10 Vet. App. 469, 472-73 (1997); Luallen 
v. Brown, 8 Vet. App. 92, 96 (1995).  In any event, the Board 
notes that there was evidence in the record supporting the 
Board's decision, and there is no evidence of the type of 
error that makes it absolutely clear, had the error not been 
made, that the result would have been manifestly different.  
38 C.F.R. § 20.1403(a), (c). 


ORDER

The veteran's motion to revise or reverse the March 30, 1995, 
Board decision denying a rating in excess of 60 percent for 
residuals of herniated nucleus pulposus of the lumbar spine 
is denied. 




The veteran's motion to revise or reverse the March 30, 1995, 
Board decision denying a rating in excess of 30 percent for 
residuals of a left clavicle fracture is denied. 




		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

 


